In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2220 
REBIRTH CHRISTIAN ACADEMY DAYCARE, INC., 
                                      Plaintiff‐Appellant, 

                                 v. 

MELANIE BRIZZI and MICHAEL GARGANO, 
                                   Defendants‐Appellees. 
                     ____________________ 

        Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
       No. 12‐cv‐01067‐SEB‐DKL — Sarah Evans Barker, Judge. 
                     ____________________ 

    ARGUED JANUARY 5, 2016 — DECIDED AUGUST 30, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and KANNE and ROVNER, Circuit 
Judges. 
   ROVNER,  Circuit  Judge.  Rebirth  Christian  Academy 
Daycare, an Indiana non‐profit corporation, ran a child care 
ministry—a  “child  care  operated  by  a  church  or  religious 
ministry that is a religious organization exempt from federal 
income taxation.” IND.  CODE § 12‐7‐2‐28.8. A state agency re‐
voked  Rebirth’s  registration  after  an  inspector  concluded 
that the organization had violated several statutory and reg‐
2                                                       No. 15‐2220 

ulatory  provisions  governing  registered  child  care  minis‐
tries. Rebirth sued state officials for damages and injunctive 
relief under 42 U.S.C. § 1983, claiming that they had violated 
the due‐process clause of the Fourteenth Amendment by re‐
voking  its  registration  without  providing  it  with  an  oppor‐
tunity to be heard. The district court dismissed Rebirth’s in‐
dividual‐capacity claims, concluding that qualified immuni‐
ty  protected  the  defendants  from  liability  for  civil  damages 
because  they  had  not  violated  clearly  established  law. After 
the  parties  developed  an  evidentiary  record  on  the 
official‐capacity  claims,  Rebirth  ultimately  prevailed  on  its 
claims  for  injunctive  relief.  It  now  challenges  the  district 
court’s  dismissal  of  its  claims  for  damages  against  the  de‐
fendants  sued  in  their  individual  capacities.  We  conclude 
that,  based  on  the  allegations  in  the  complaint,  the  defend‐
ants  were  not  entitled  to  qualified  immunity  because  they 
violated  clearly  established  law:  the  complaint  adequately 
alleges  that  they  deprived  Rebirth  of  a  property  interest 
without  first  providing  an  opportunity  for  some  type  of 
hearing.       Accordingly,        we         reinstate      Rebirth’s 
individual‐capacity  claims  and  remand  for  further  proceed‐
ings. 
                                  I. 
    Child  care  ministries  are  extensively  regulated  by  the 
State of Indiana—specifically, by the Bureau of Child Care (a 
sub‐agency  of  the  Division  of  Family  Resources,  which  is  a 
branch  of  the  Indiana  Family  and  Social  Services 
Administration,  see IND.  CODE  §§ 12‐13‐6‐1,  12‐13‐1‐1). 
Indiana  statutes  provide  that,  to  operate  a  child  care  minis‐
try lawfully, a religious organization must either obtain a li‐
No. 15‐2220                                                           3

cense  from  or  register  with  the  Bureau.  Id.  §§ 12‐17.2‐6‐1 
to ‐2. 
    A religious organization may procure a license to operate 
a  child  care  ministry  as  either  a  “child  care  home”  (a  child 
care  located  in  a  residential  building,  IND. CODE 
§ 12‐7‐2‐28.6) or a “child care center” (a child care located in 
a  nonresidential  building,  id.  § 12‐7‐2‐28.4).  To  secure  either 
type  of license,  a  provider must submit an application with 
supporting documents, id. §§ 12‐17.2‐4‐3, 12‐17.2‐5‐3; under‐
go  site  visits  and  inspections,  id. §§ 12‐17.2‐4‐7,  12‐17.2‐4‐15 
to  ‐16,  12‐17.2‐5‐6,  12‐17.2‐5‐15  to  ‐16;  and  get  re‐licensed 
every two years, id. §§ 12‐17.2‐4‐12(a), 12‐17.2‐5‐12(a). 
    To  operate  a  registered  (as  opposed  to  licensed)  child 
care ministry lawfully, a religious organization must submit 
an  application  to  the  Bureau,  see Indiana  Family  &  Social 
Services  Administration,  The  ABC’s  of  a  Child  Care  Business, 
at 7–8  (Nov.  2010),  available  at  http://www.in.gov/fssa/files/
5236_The_ABCs_of_a_Child_Care_Business.pdf; pay a regis‐
tration fee of $50, IND.  CODE § 12‐17.2‐6‐12; submit an appli‐
cation to Indiana’s Department of Homeland Security for the 
state  fire  marshal  (paying  another  $50),  id.  § 12‐17.2‐6‐13; 
ABC’s  of  a  Child  Care  Business,  supra,  at 8;  and  pass  inspec‐
tions  by  both  the  State  Fire  Division  Inspector  and  the 
Bureau’s  inspector,  IND. CODE  §§ 12‐17.2‐6‐4  to  ‐5.  (A  regis‐
tered child care ministry must also submit to semiannual in‐
spections, id. § 12‐17.2‐6‐4, and re‐register annually, ABC’s of 
a  Child  Care  Business,  supra,  at 8.)  A  religious  organization 
that satisfies these requirements is issued a certificate of reg‐
istration showing that it is authorized to operate a child care 
ministry without a license.  
4                                                       No. 15‐2220 

    The state may revoke a child care ministry’s certificate of 
registration only “if the operator or an employee of the child 
care ministry violates” the statutes or regulations governing 
registered  ministries.  IND.  CODE  § 12‐17.2‐6‐9.  A license  to 
operate  a  child  care  ministry  likewise  may  be  revoked  only 
for  a  violation  of  the  law.  Id.  §§ 12‐17.2‐4‐33,  12‐17.2‐5‐33. 
State law affords a procedure for administratively appealing 
the  revocation  of  a  license  (and  allows  a  licensed  child‐care 
provider  to  continue  operating  while  such  an  appeal  is 
pending).  See id.  §§ 12‐17.2‐4‐33(b)(1),  12‐17.2‐4‐19  to ‐22, 
12‐17.2‐5‐33(b)(1), 12‐17.2‐5‐19 to ‐22. But Indiana’s statutory 
scheme  does  not  give  providers  an  administrative  oppor‐
tunity  to  challenge  the  Bureau’s  decision  to  revoke  a 
certificate of registration. 
    Rebirth  obtained  a  certificate  of  registration  and  began 
operating  a  child  care  ministry  in  late  2009.  In  mid‐2012,  a 
representative of the Bureau conducted an unannounced in‐
spection  of  the  ministry.  After  the  inspection,  the  Bureau 
gave  Rebirth  a  document  titled  “Plan  of  Improvement,” 
which  stated  that  Rebirth  had  violated  statutes  and  regula‐
tions governing registered child care ministries. The Plan of 
Improvement  alleged  eight  violations;  it  also  directed 
Rebirth  to  cure  the  purported  infractions  and  submit  proof 
within ten days that it had done so. The document did not, 
however,  offer  any  procedure  for  challenging  the  Bureau’s 
findings. 
    Rebirth believed that it had not committed any of the vio‐
lations identified by the Bureau and thus did not submit any 
documentation  showing  that  it  had  cured  the  violations  al‐
leged in the Plan of Improvement. Shortly after the deadline 
for  submitting  the  documentation  had  passed,  Melanie 
No. 15‐2220                                                          5

Brizzi, the head of the Bureau, sent Rebirth a letter notifying 
the  organization  that  the  Bureau  would  terminate  Rebirth’s 
certificate  of  registration  in  two  weeks  because  of  Rebirth’s 
failure  to  provide  evidence  that  it  had  cured  the  purported 
violations.  Like  the  Plan,  the  notice  of  termination  did  not 
give  Rebirth  a  chance  to  challenge  the  Bureau’s  findings  or 
its decision to terminate Rebirth’s registration. 
    Rebirth nonetheless sent the Bureau a letter requesting an 
opportunity to appeal administratively the agency’s impend‐
ing  termination  of  the  registration.  Brizzi  responded  with  a 
letter of her own, telling Rebirth that “[t]he Indiana General 
Assembly did not provide for an administrative appeal pro‐
cess  for  the  loss  of”  a  certificate  of  registration  and  that 
therefore the Bureau would not grant “an administrative ap‐
peal review process before the Division of Family Resources.” 
The  Bureau  terminated  Rebirth’s  registration  without  any 
hearing,  and  Rebirth  ceased  operating  the  child  care  minis‐
try.  
    The  following  month,  Rebirth  filed  a  lawsuit  claiming 
that  the  Bureau  had  violated  its  right  to  due  process  under 
the  Fourteenth  Amendment  by  terminating  its  registration 
without first providing Rebirth with an opportunity to chal‐
lenge  the  termination.  In  Rebirth’s  first  amended  complaint 
(the  complaint relevant to this appeal), it  named as  defend‐
ants  Brizzi  and  Michael  Gargano,  who  was  the  Secretary  of 
the  Indiana  Family  and  Social  Services  Administration  and 
who oversaw the Bureau when it terminated Rebirth’s regis‐
tration. Rebirth sued the defendants in both their individual 
and official capacities, seeking damages and injunctive relief. 
   Early  in  the  litigation,  the  district  judge  granted  the 
defendants’ motion to dismiss the individual‐capacity claims 
6                                                       No. 15‐2220 

on  the  ground  of  qualified  immunity.  The  judge  noted  that 
the  procedures  of  the  Family  and  Social  Services 
Administration  do  not  require  an  administrative  appeals 
process  and  reasoned  that,  in  light  of  this  fact,  Brizzi  and 
Gargano did not act contrary to clearly established law when 
they  failed  to  provide  Rebirth  with  an  administrative  hear‐
ing  or  “to  otherwise  take  unilateral  action  to  change”  the 
agency’s procedures. 
    Rebirth’s official‐capacity claims went forward. After the 
parties  cross‐moved  for  summary  judgment,  the  district 
judge  entered  judgment  for  Rebirth  on  the  official‐capacity 
claims,  reasoning  that  Rebirth  was  deprived  of  a  property 
interest  without  due  process.  See Rebirth  Christian  Acad. 
Daycare, Inc. v. Brizzi, 96 F. Supp. 3d 835 (S.D. Ind. 2015). The 
judge explained that when “state law gives people a benefit 
and  creates  a  system  of  nondiscretionary  rules  governing 
revocation  or  renewal  of  that  benefit,  the  recipients  have  a 
secure  and  durable  property  right.”  Id.  at 845  (quoting 
Cornelius  v.  LaCroix,  838 F.2d  207,  210  (7th Cir.  1988)).  And, 
the  judge  continued,  because  “Indiana  law  provides  that 
child care ministries are entitled” to a certificate of registra‐
tion  “as  long  as  they  are  in  compliance  with”  the  relevant 
statutes  and regulations, Rebirth “has a property interest in 
its certificate of registration as an unlicensed child care min‐
istry to which due process protections apply.” Id. The district 
judge concluded that the process provided by the agency—
notice  provided  by  the  Plan  of  Improvement  and  only 
post‐deprivation  judicial  remedies  proposed  by  the  defend‐
ants—“do not provide a level of process that comports with 
the  due  process  requirements.”  Id.  at 849.  The  judge  ex‐
plained  that  the  Plan  of  Improvement  did  not  provide  ade‐
quate  process  because  it  afforded  Rebirth  an  opportunity 
No. 15‐2220                                                           7

“only  to  correct  alleged  violations,  but  not  challenge  them.” 
Id. at 850. Although  an  informal  challenge  by  Rebirth  to  the 
findings in the Plan might be resolved by the individual in‐
spector,  “[s]uch  an  ad hoc  and  unpredictable  process  can 
hardly  be  considered  to  comport  with  procedural  due  pro‐
cess  standards.”  Id. The  district  judge  also  determined  that 
the  post‐deprivation  judicial  remedy  identified  by  the  de‐
fendants (an action in tort) did not provide due process be‐
cause no tort claim exists under Indiana law that would pro‐
vide relief to Rebirth. Id. at 851–52.  
    In  the  order  granting  Rebirth’s  motion  for  summary 
judgment,  the  district  judge  directed  the  parties  to  confer 
and  “reach  an  agreement  regarding  administrative  proce‐
dures  that  meet  the  requirements”  of  due  process.  Rebirth, 
96 F. Supp. 3d at 852. After discussions, the parties proposed 
that the district judge enter a permanent injunction ordering 
the  Family  and  Social  Services  Administration  to  provide 
registered  child  care  ministries  with  “the  same  administra‐
tive appeal process as provided to licensed child care centers 
for  enforcement  actions.”  The  district  judge  entered  the 
permanent injunction proposed by the parties.  
                                  II. 
    On appeal, Rebirth challenges the district court’s dismis‐
sal  of  the  individual‐capacity  claims  against  Brizzi  and 
Gargano.  Rebirth  maintains  that  the  defendants  are  not 
entitled  to  qualified  immunity  because,  at  the  time  its 
registration was terminated, the law clearly established that 
Rebirth  had  a  property  interest  in  its  registration  as  a  child 
care  ministry  and  that the  defendants  could  not  deprive 
Rebirth of this property interest  without first allowing it an 
opportunity to be heard. 
8                                                         No. 15‐2220 

    Rebirth  can  overcome  the  qualified‐immunity  defense 
(which protects government officials from liability from civil 
damages) only if we conclude (1) that the defendants violat‐
ed a constitutional right and (2) that the constitutional right 
was clearly established at the time of the violation. See Wood 
v.  Moss,  134 S.  Ct.  2056,  2066–67  (2014);  Ashcroft  v.  al‐Kidd, 
563 U.S.  731,  735  (2011);  Novoselsky  v.  Brown,  822 F.3d  342, 
354  (7th  Cir.  2016).  The  appellees  (Brizzi  and  Gargano)  ac‐
cept  the  district  court’s  ruling  that  they  violated  Rebirth’s 
constitutional  right.  Thus,  we  address  only  the  question 
whether  the  constitutional  right  at  issue  was  clearly  estab‐
lished at the time of the violation. 
    Rebirth’s due‐process claim requires a two‐step analysis: 
“The first step requires us to determine whether the plaintiff 
has  been  deprived  of  a  protected  interest;  the  second  re‐
quires  a  determination  of  what  process  is  due.”  Doherty  v. 
City of Chicago, 75 F.3d 318, 322 (7th Cir. 1996) (citing Logan v. 
Zimmerman Brush Co., 455 U.S. 422, 428 (1982); Forbes v. Trigg, 
976 F.2d 308, 315 (7th Cir. 1992)); see Kentucky Depʹt of Corr. v. 
Thompson, 490 U.S. 454, 460 (1989); Barrows v. Wiley, 478 F.3d 
776, 780 (7th Cir. 2007). We therefore begin with the question 
whether the law clearly established that Rebirth had a prop‐
erty  interest  in  its  registration  as  a  child  care  ministry.  We 
conclude that the answer is yes. 
    This question is not a close one,  as the law on this issue 
has  been clearly  established for  decades. As we said almost 
thirty  years  ago  (and  have  since  repeated),  “[w]here  state 
law gives people a benefit and creates a system of nondiscre‐
tionary rules governing revocation or renewal of that benefit, 
the  recipients  have  a  secure  and  durable  property  right,  a 
legitimate  claim  of  entitlement.”  Cornelius  v.  LaCroix, 
No. 15‐2220                                                             9

838 F.2d  207,  210  (7th Cir.  1988);  see Kvapil  v.  Chippewa  Cty., 
Wis.,  752 F.3d  708,  713  (7th Cir.  2014);  Barrows,  478 F.3d 
at 780; Talley v. Lane, 13 F.3d 1031, 1035 (7th Cir. 1994); Contʹl 
Training  Servs.,  Inc.  v.  Cavazos,  893 F.2d  877,  893  (7th Cir. 
1990). Here, the state did exactly that: it gave Rebirth a bene‐
fit—a certificate of registration entitling it to operate a child 
care ministry—and created a system of rules defining when 
the  state  could  revoke  that  entitlement.  See IND.  CODE 
§ 12‐17.2‐6‐9  (providing  that  child  care  ministry’s  certificate 
of  registration  may  be  revoked  only  “if  the  operator  or  an 
employee of the child care ministry violates” the statutes or 
regulations  governing  registered  ministries).  Thus,  any  rea‐
sonable  government  official  would  have  understood  that 
Rebirth  had  a  property  interest  in  its  registration  as  a  child 
care ministry. See Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) 
(“To be clearly established, a right must be sufficiently clear 
that  every  reasonable  official  would  have  understood  that 
what  he  is  doing  violates  that  right.”  (quoting  Reichle  v. 
Howards, 132 S. Ct. 2088, 2093 (2012)). 
     Numerous  Supreme  Court  decisions  reinforce  our 
conclusion  that,  because  Rebirth  was  entitled  to  retain  its 
registration  unless  it  violated  state  law,  Rebirth’s  ability  to 
operate  a  registered  child  care  ministry  was  a  clearly  pro‐
tected property right at the time that the defendants revoked 
its  registration.  See,  e.g., Cleveland  Bd.  of  Educ.  v.  Loudermill, 
470 U.S.  532,  538–39  (1985)  (holding  that  classified  civil  ser‐
vice  employees  had  property  rights  in  continued  employ‐
ment  where  state  statute  provided  that  such  employees 
could  be  dismissed  only  for  cause);  Barry  v.  Barchi,  443 U.S. 
55,  64  (1979)  (holding  that  trainer  had  property  interest 
in horse‐training  license  where  state  law  provided  that  li‐
cense could be suspended “only upon a satisfactory showing 
10                                                       No. 15‐2220 

that  his  horse  had  been  drugged  and  that  he  was  at  least 
negligent  in  failing  to  prevent  the  drugging”);  Mackey  v. 
Montrym,  443 U.S.  1,  10  (1979)  (“[S]uspension  of  a  driver’s 
license  for  statutorily  defined  cause  implicates  a  protectible 
property  interest … .”);  Goldberg  v.  Kelly,  397 U.S.  254,  262 
(1970)  (recognizing  property  interest  in  welfare  benefits  be‐
cause  “[s]uch  benefits  are  a  matter  of  statutory  entitlement 
for persons qualified to receive them”).  
    These  decisions  thus  demonstrate  that  the  question 
whether Rebirth had a protected property interest in its reg‐
istration was beyond debate.  See al‐Kidd,  563 U.S. at 741 (ex‐
plaining that case directly on point is not required for consti‐
tutional right to be clearly established; rather, “existing prec‐
edent must have placed the statutory or constitutional ques‐
tion  beyond  debate”);  Estate  of  Escobedo  v.  Bender,  600  F.3d 
770, 781 (7th Cir. 2010) (“[E]ven where there are notable fac‐
tual  distinctions  between  the  precedents  relied  on  and  the 
case before the Court, if the prior decisions gave reasonable 
warning  that  the  conduct  at  issue  violated  constitutional 
rights  they  can  demonstrate  clearly  established  law.”); 
McGreal v. Ostrov, 368 F.3d 657, 683 (7th Cir. 2004) (“The sali‐
ent question is not whether there is a prior case on all fours 
with the current claim but whether the state of the law at the 
relevant  time  gave  the  defendants  fair  warning  that  their 
treatment of the plaintiff was unconstitutional.”). 
    The  appellees  respond  that  Rebirth’s  property  interest 
was not clearly established because the registration is “not a 
license  but  [is]  an  exemption  from  licensure.”  But  an  argu‐
ment  over  semantics  does  not  get  the  appellees  anywhere 
because, when determining the existence of a property inter‐
est,  “we  must  look  behind  labels.” Reed  v.  Vill.  of  Shorewood, 
No. 15‐2220                                                           11

704 F.2d  943,  948  (7th Cir.  1983).  “A  license  is  nothing  but  a 
promise by the issuing body not to interfere in business con‐
ducted according to its terms.” Natʹl Paint & Coatings Assʹn v. 
City of Chicago, 45 F.3d 1124, 1129 (7th Cir. 1995) (citing River 
Park,  Inc.  v.  City  of  Highland  Park,  23 F.3d  164,  166  (7th Cir. 
1994);  Toulabi  v.  United  States,  875  F.2d  122  (7th  Cir.  1989)). 
Thus, the certificate of registration that Rebirth obtained was 
a de facto license; the appellees’ referring to it as an “exemp‐
tion” does not persuade us to treat it otherwise. 
     The appellees also maintain that “[t]he fact that a reason‐
able official would know that a license to operate is a proper‐
ty  interest  does  not  mean  that  the  official  would  know  that 
an exemption from the licensure requirement is also a prop‐
erty interest.” They contend that “[i]t is not unreasonable for 
a public official to believe that an exemption from licensure 
differs  from  a  license,  because  even  if  the  exemption  is  lost 
the entity can continue to operate if it obtains a license.” This 
argument  misses  the  point.  Even  if  Rebirth  could  have  re‐
quested a license after the defendants had revoked its regis‐
tration, a reasonable official would nonetheless have under‐
stood  that  Rebirth  had  a  property  interest  in  the  uninter‐
rupted registration of its child care ministry. If anything, the 
purported  distinction  between  a  license  and  registration 
goes  only  to  the  value  of  a  registration,  not  its  status  as  a 
property  interest;  as  the  appellees  point  out  in  their  brief, 
“[t]he  requirements  for  registering  and  operating  an  unli‐
censed  child  care  ministry  are  less  extensive  than  the  re‐
quirements  for  operating  a  licensed  child  care  center  or 
home.”  
  The only question that remains is whether the manner in 
which the appellees deprived Rebirth of its property interest 
12                                                        No. 15‐2220 

violated clearly established law. Here, too, we conclude that 
the  answer  is  yes.  “An  essential  principle  of  due  process  is 
that a deprivation of life, liberty, or property ‘be preceded by 
notice and opportunity for hearing appropriate to the nature 
of  the  case.’”  Loudermill,  470 U.S.  at 542  (quoting  Mullane  v. 
Cent.  Hanover  Bank  &  Trust  Co.,  339  U.S.  306,  313  (1950)).  It 
has long been clearly established that the “root requirement” 
of due process is that a person “be given an opportunity for 
a  hearing  before  he  is  deprived  of  any  significant  property 
interest, except for extraordinary situations where some val‐
id governmental interest is at stake that justifies postponing 
the  hearing  until  after  the  event.”  Boddie  v.  Connecticut, 
401 U.S.  371,  379  (1971);  see Zinermon  v.  Burch,  494 U.S.  113, 
127  (1990)  (explaining  that  the  Constitution  usually  “re‐
quires some kind of a hearing before the State deprives a per‐
son of liberty or property”); Bd. of Regents of State Colleges v. 
Roth, 408 U.S. 564, 570 n.7 (1972) (stating that “deprivation of 
a protected interest need not be preceded by opportunity for 
some kind of hearing” only in “rare and extraordinary situa‐
tions”);  Simmons  v.  Gillespie,  712 F.3d  1041,  1044  (7th Cir. 
2013) (“The due process clause of the fourteenth amendment 
does  require  a  state  to  afford  an  opportunity  for  a  hearing 
before  depriving  someone  of  a  property  right  created  by 
state  law.”);  Somerset  House,  Inc.  v.  Turnock,  900 F.2d  1012, 
1015 (7th Cir. 1990) (“Generally, a pre‐deprivation hearing is 
required,  but  the  formality  and  procedural  requisites  for  a 
hearing can vary, depending on the importance of the inter‐
ests  involved  and  the  nature  of  the  subsequent  proceed‐
ings.”).  
   Rebirth  was  clearly  entitled  to  a  pre‐deprivation  oppor‐
tunity  to  challenge  the  proposed  loss  of  its  registration.  We 
agree with the district judge’s assessment—unchallenged by 
No. 15‐2220                                                        13

the  appellees—“that  the  interest  at  stake  here,  to  wit, 
[Rebirth’s]  interest  in  the  continued  operation  of  its  child 
care  business,  is  an  important  one.”  Rebirth,  96 F. Supp. 3d 
at 847. Moreover, the appellees have not identified any gov‐
ernmental  interest  that  might  have  arguably  justified  their 
failure  to  provide  Rebirth  with  an  opportunity  to  be  heard 
before  depriving  it  of  this  significant  property  interest.  The 
fact that the Bureau did not revoke the registration until two 
weeks  after  it  gave  Rebirth  notice  of  the  revocation  further 
undermines  any  potential  argument  that  the  Bureau  was 
responding  to some perceived emergency necessitating that 
it quickly rescind Rebirth’s registration without first giving it 
a chance to challenge the Bureau’s allegations. We therefore 
conclude  that,  by  revoking  Rebirth’s  registration  without 
first  providing  the  organization  with  an  opportunity  to  be 
heard, the appellees violated clearly established law and are 
not entitled to qualified immunity. 
    The appellees argue that the proper inquiry is not wheth‐
er Rebirth had a clearly established right to be heard before 
its registration was revoked but whether it had a clearly es‐
tablished right to an administrative appeal of the type avail‐
able to license holders. We reject this argument. Contrary to 
the  appellees’  assertions,  this  is  not  a  case  about  “what 
amount of process is due.” Rather, this is a case in which due 
process clearly required some pre‐deprivation opportunity to 
be  heard  and  the  appellees  provided  no  opportunity  for  a 
hearing, though nothing prevented them from doing so.  
    The  appellees  offer  several  further  arguments,  but  none 
is persuasive. First, they argue that they gave Rebirth “some 
form of process”—namely, notice of the termination. But no‐
tice  is just one component of due process;  it is not a substi‐
14                                                       No. 15‐2220 

tute  for  an  opportunity  to  be  heard.  Second,  the  appellees 
contend,  as  they  did  in  the  district  court,  that  Rebirth  “had 
an  opportunity  to  correct  the  deficiencies  by  submitting  its 
plan of improvement.” As the district judge explained, how‐
ever, the Plan of Improvement gave Rebirth an opportunity 
only to correct alleged violations, not to challenge them at a 
hearing.  Third,  the  appellees  continue  to  insist  that  Rebirth 
“had an opportunity for judicial review.” But even assuming 
this  to  be  the  case,  post‐deprivation  judicial  review  is  not 
equivalent  to  a  pre‐deprivation  hearing,  and  the  allegations 
in the complaint identify no possible justification for the ap‐
pellees’  postponing  Rebirth’s  hearing  until  after  it  lost  its 
ability to operate. 
    Finally, the appellees offer a fallback position. They argue 
that  we  can  affirm  the  district  court’s  dismissal  of  the  indi‐
vidual‐capacity  claims  on  the  alternative  ground  that 
Rebirth’s  complaint  contains  no  plausible  allegations  that 
Brizzi  and  Gargano  are  “personally  responsible  for  the  due 
process  violation.”  (Recall  that  the  district  judge  dismissed 
the individual‐capacity claims on the pleadings.) Specifically, 
they contend  that Rebirth  advances  only  “an incorrect legal 
conclusion”—not  a  factual  allegation—when  it  states  in  its 
complaint  that  Brizzi  and  Gargano  are  personally 
responsible  for  the  due‐process  violation  because  they  had 
the  “authority  to  create  an  administrative  appeal  process.” 
The appellees note that the Indiana statute does not provide 
for  an  administrative  appeal  and  thus,  they  maintain, 
“[r]esponsibility  for  not  giving  Rebirth  an  administrative 
appeal … lays with the Indiana General Assembly,” which is 
immune from suit. 
No. 15‐2220                                                          15

    Like the appellees’ other arguments, this one lacks merit. 
As  an  initial  matter,  although  the  appellees  are  correct  that 
no statutory provision requires an administrative appeal be‐
fore the revocation of a registration, this does not mean that 
Brizzi and Gargano are excused from providing Rebirth with 
due process. True, the statutory scheme did not require that 
registered child care ministries receive an administrative ap‐
peal of the type afforded to license‐holders, but neither did it 
prohibit  the  appellees  from  providing  registered  child  care 
ministries  with  some  type  of  pre‐deprivation  hearing.  The 
issue  then  is  whether  Rebirth  adequately  alleged  that  the 
appellees  personally  decided  to  withhold  from  Rebirth  the 
pre‐deprivation hearing that they could have provided. 
    We  conclude  that  Rebirth’s  complaint  plausibly  alleges 
that Brizzi and Gargano were personally involved in depriv‐
ing Rebirth of an opportunity for a pre‐deprivation hearing, 
and  thus  the  complaint  satisfies  the  requirements  of  notice 
pleading.  See Bank  of  Am.,  N.A.  v.  Knight,  725 F.3d  815,  818 
(7th Cir. 2013) (explaining that [t]he Rules of Civil Procedure 
set up a system of notice pleading,” under which a “defend‐
ant is entitled to know what he or she did that is asserted to 
be  wrongful”);  Alexander  v.  United  States,  721 F.3d  418,  422 
(7th Cir.  2013)  (“[A]  complaint  must  contain  facts  that  are 
sufficient,  when  accepted  as  true,  to  ‘state  a  claim  to  relief 
that  is  plausible  on  its  face.’  …  “[T]he  plausibility  require‐
ment  demands  only that a plaintiff provide sufficient  detail 
‘to  present  a  story  that  holds  together.’”  (quoting Bell  Atl. 
Corp. v. Twombly, 550 U.S. 544, 570 (2007); Swanson v. Citibank, 
N.A.,  614  F.3d  400,  404  (7th Cir.  2010)).  The  letters  that  the 
Bureau  sent  to  Rebirth  are  attached  to  the  complaint  and 
demonstrate  that,  as  the  head  of  the  Bureau  of  Child  Care, 
Brizzi  personally  notified  Rebirth  that  the  Bureau  would 
16                                                      No. 15‐2220 

terminate  its  registration  and,  when  Rebirth  requested  a 
hearing,  told  the  organization  that  her  Bureau  would  pro‐
vide none. These letters, coupled with the allegations in the 
complaint,  plausibly  allege  that  Brizzi  was  personally  in‐
volved  in  the  constitutional  violation.  See Williamson  v. 
Curran, 714 F.3d 432, 436 (7th Cir. 2013) (“[W]hen a plaintiff 
attaches to the complaint a document that qualifies as a writ‐
ten instrument, and her complaint references  and relies up‐
on that document in asserting her claim, the contents of that 
document become part of the complaint and may be consid‐
ered as such when the court decides a motion attacking the 
sufficiency of the complaint.”).  
     Although the allegations against Gargano are less specif‐
ic, the complaint permits an inference that he  was also per‐
sonally  responsible  for  the  denial  of  due  process.  As 
Secretary  of  the  Family  and  Social  Services Administration, 
Gargano was empowered to “[e]stablish and implement the 
policies  and  procedures  necessary  to  implement”  the  stat‐
utes  governing  child  care  ministries.  IND.  CODE  § 12‐8‐1.5‐7. 
He  had  the  statutory  authority  to  perform  any  functions 
permitted  by  the  human‐services  provisions  of  the  Indiana 
statutes,  see id.  § 12‐8‐1.5‐7(9),  (10),  and  the  appellees  have 
identified no law prohibiting him from providing registered 
child  care  ministries  the  opportunity—however  informal—
for  a  pre‐deprivation  hearing.  The  complaint  permits  the 
plausible inference that Gargano knew that registered organ‐
izations like Rebirth lacked pre‐deprivation hearings, yet he 
did nothing within his power to provide such organizations 
with an opportunity to be heard. These allegations are thus 
sufficient  to  permit  fact  development  on  the  individual‐
capacity claims. 
No. 15‐2220                                                        17

                                 III. 
    In  sum,  we  do  not  decide  the  type  of  pre‐deprivation 
hearing that Rebirth was entitled to or that Rebirth shall now 
recover damages. We conclude only that Rebirth’s complaint 
alleges  that  the  appellees  personally  violated  clearly  estab‐
lished  law  by  depriving  Rebirth  of  a  property  interest  (its 
registration) without first providing Rebirth with any oppor‐
tunity  to  be  heard.  Rebirth  will,  of  course,  need  more  than 
allegations  to  prevail  on  these  claims;  it  will  need  evidence 
proving  that  these  defendants  were  personally  involved  in 
the constitutional violation. Given the procedural posture of 
this  case,  the  district  court  should,  if  necessary,  provide 
Rebirth with an opportunity for additional discovery so that 
it may obtain such evidence. 
   Accordingly,  the  judgment  of  the  district  court  is 
VACATED  only  to  the  extent  that  it  dismisses  Rebirth’s 
individual‐capacity  claims  against  Brizzi  and  Gargano,  and 
the case is REMANDED to the district court for further pro‐
ceedings consistent with this opinion.